Citation Nr: 1726495	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  10-44 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss. 

2.  Entitlement to service connection for prostatitis, to include as secondary to his service-connected bilateral spermatocele and orchalgia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran
	



ATTORNEY FOR THE BOARD

M. Zimmerman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1988, and from July 2006 to April 2007.  The Veteran has additional service in the United States Navy Reserves.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington. 

The Veteran testified before the undersigned at a January 2014 hearing.  A transcript of that hearing is of record. 

The Board previously remanded this matter for further development in October 2014 and June 2016.  The June 2016 remand ordered the RO to obtain any outstanding treatment records for the Veteran and provide VA examinations to determine the nature and etiology of the Veteran's claimed hearing loss, sinusitis, sleep apnea, prostatitis, and acquired psychiatric disorder.  The VA examiners were ordered to provide full explanations in support of their opinions.  In November 2016 VA provided these examinations with accompanying opinions.  A December 2016 rating decision granted service connection for left ear hearing loss, sinusitis, sleep apnea, and an acquired psychiatric disorder diagnosed as posttraumatic stress disorder.  The Board finds that the VA examination provided for right ear hearing loss was based on a review of the relevant records and examination of the Veteran and provided an opinion that satisfied the requirements of the June 2016 remand order.  See 38 U.S.C.A. § 5103A(b), Stegall v. West, 11 Vet. App. 268 (1998), D'Aries v Peake, 22 Vet. App. 97 (2008) (holding that only  substantial, and not strict compliance with the terms of a remand request, is required), Dyment v West, 13 Vet. App. 141, 146-47 (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand because such determination more than substantially complied with the Board's remand order).  The November 2016 VA examination for prostatitis will be addressed in the remand portion of this decision. 

The issue of entitlement to service connection for prostatitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The competent medical evidence of record does not show that the Veteran's right ear auditory threshold has ever been 40 decibels or greater at 500, 1000, 2000, 3000, or 4000 Hertz. 

2.  The competent medical evidence of record does not show that the Veteran's right ear auditory threshold has ever been 26 decibels or greater at for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz.

3.  The competent medical evidence of record does not show that the Veteran's speech recognition score using the Maryland CNC Test was ever less than 94 percent. 


CONCLUSION OF LAW

1.  The evidence does not show that the Veteran has a right ear hearing loss disability incurred in or aggravated by active service.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

I.  Right Ear Hearing Loss

The Veteran is seeking service connection for right ear hearing loss.  The Veteran has described exposure to loud noises during service including loud machinery and explosions and has reported hearing loss since July 2007.  He has been diagnosed by private and VA providers with sensorineural hearing loss, including in his right ear.  

Hearing loss is defined for VA disability compensation purposes as limited to the following circumstances:  Auditory threshold of 40 decibels or greater at frequencies of 500, 1000, 2000, 3000, or 4000 hertz; Auditory thresholds of 26 decibels or greater for at least three of the five frequencies; or a speech recognition score of less than 94 percent using the Maryland CNC word list.  38 C.F.R. § 3.385.  Because the Board will find that the Veteran does not have a currently diagnosed right ear hearing loss disability as defined in § 3.385, this decision will not discuss the issues of an in-service event or injury or a nexus between such an event and any current disability.  See 38 C.F.R. § 3.303.  

The Veteran's service treatment records (STRs) and post-service medical records, including VA medical examinations in May 2009 and October 2016, contain a number of audiometric test results beginning in June 1985 and ending in October 2016.  

His June 1985 Navy entrance examination revealed right ear puretone thresholds, in decibels, as follows:


Frequency in Hertz		500	1000	2000	3000	4000
Threshold in Decibels	15	15	05	00	05

An undated examination performed on an audiometer that was calibrated in 2002 revealed right ear puretone thresholds as follows:

Frequency in Hertz		500	1000	2000	3000	4000
Threshold in Decibels	05	10	05	00	05

A November 2002 examination revealed right ear puretone thresholds as follows:

Frequency in Hertz		500	1000	2000	3000	4000
Threshold in Decibels	05	05	05	00	10

An April 2006 examination revealed right ear puretone thresholds as follows:

Frequency in Hertz		500	1000	2000	3000	4000
Threshold in Decibels	10	10	05	00	05

A July 2007 examination revealed right ear puretone thresholds as follows:

Frequency in Hertz		500	1000	2000	3000	4000
Threshold in Decibels	05	10	05	00	05

A January 2009 examination revealed right ear puretone thresholds as follows:

Frequency in Hertz		500	1000	2000	3000	4000
Threshold in Decibels	10	10	15	05	15

A May 2009 VA examination revealed right ear puretone thresholds as follows:

Frequency in Hertz		500	1000	2000	3000	4000
Threshold in Decibels	15	15	10	10	15

This examination also included speech recognition testing using the Maryland CNC word list.  The Veteran scored 100 percent on his right ear.  The May 2009 VA examiner opined that there was no hearing loss in the Veteran's right ear, but did not address the previous diagnosis of bilateral sensorineural hearing loss.

An October 2016 VA examination revealed right ear puretone thresholds as follows:

Frequency in Hertz		500	1000	2000	3000	4000
Threshold in Decibels	10	05	10	15	30

This examination also included speech recognition testing using the Maryland CNC word list.  The Veteran scored 100 percent on his right ear.  The October 2016 VA opinion reconciled the existing diagnosis of bilateral sensorineural hearing loss with the conclusion that the Veteran does not have right ear hearing loss for VA purposes by noting that the Veteran has a diagnosis for right ear sensorineural hearing loss only at frequencies of 6000 herz or higher.  As noted above, for VA compensation purposes only hearing loss at 500, 1000, 2000, 3000, and 4000 hertz frequencies are considered. 

The Board in no way discounts the difficulties that the Veteran experiences as a result of his hearing loss, described in his written submissions, VA examinations, and testimony before the Board.  However, the Board finds that such assertions do not provide probative evidence in support of the Veteran's claim.  Although lay persons are competent to report symptoms or other matters within their personal knowledge, and to provide opinions on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011)), here, the specific matter of the diagnosis of right ear hearing loss is a complex medical matter that falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n. 4 (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer).  The Veteran is not shown to be other than a layperson without appropriate training and expertise to diagnose a right ear hearing loss disability pursuant to VA regulations.  Furthermore, for VA purposes, the only acceptable way to diagnose a hearing loss disability is with puretone audio threshold testing and speech recognition testing.  See 38 C.F.R. § 3.385.  None of the competent medical evidence of record, including eight tests over more than a thirty year period, shows results that would qualify as compensable hearing loss for VA purposes.  The Board finds that the test results, provided by the Navy, VA, and private treatment providers, are the most probative evidence of the Veteran's right ear hearing condition.

Based on the foregoing audiometric results, the Board finds that service connection for right ear hearing loss cannot be established as the record fails to demonstrate that the Veteran's right ear hearing loss manifested to the level of a hearing loss disability for VA purposes pursuant to 38 C.F.R. § 3.385.  Specifically, his right ear auditory threshold in any of the relevant frequencies (500, 1000, 2000, 3000, 4000 hertz) has never been 40 decibels or greater; the auditory thresholds for at least three of the five frequencies have never been 26 decibels or greater; and his speech recognition score using the Maryland CNC word list has never been less than 94 percent.


ORDER

Entitlement to service connection for right ear hearing loss is denied. 


REMAND

While the Board regrets the delay and inconvenience to the Veteran, this matter must be remanded for further development in order to provide the Veteran with a fully informed decision based on sufficient medical evidence. 

The Veteran was provided VA examinations for his prostatitis in August 2009 and November 2016.  The August 2009 examiner reviewed the medical records and examined the Veteran but provided no opinion as to the etiology of the Veteran's prostatitis.  

The November 2016 examiner reviewed medical records and examined the Veteran.  This examiner opined that the Veteran's prostatitis was at least as likely as not incurred in and/or caused by his active service.  The rationale provided was that the Veteran's service-connected orchalgia was more likely a symptom of his prostatitis than of his service-connected spermatocele.  However, the opinion did not address at least one report of the Veteran seeking treatment for scrotal pain in 2005.  A chart note from November 2007 referred to two previous appointments in 2005 for treatment of scrotal pain.  An ultrasound from 2005 is said to indicate hydrocele.  The November 2007 note also indicates that the Veteran chose to "just watch his symptoms" in 2005, although which symptoms are not specified.  Original notes from the 2005 encounters do not appear to be of record.  

The timing of the Veteran's incurrence of prostatitis is essential information in determining his entitlement to service connection for this condition.  The November 2016 examiner's opinion seems to be based on the causal connection between the Veteran's prostatitis and orchalgia.  Because there is evidence in the record that he Veteran's orchalgia may have predated his active service, the Board requires clarification as to the timing of the Veteran's incurrence of his prostatitis.    

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant VA and private treatment records which have not been obtained already.  Specifically attempt to obtain the records of the Veteran's 2005 treatment for scrotal pain and related ultrasound results, referred to in his November 2007 chart notes.  Document the file appropriately.

2.  Thereafter, obtain an addendum opinion from the examiner who performed the November 2016 VA examination, if available.  If the November 2016 examiner is unavailable, obtain an addendum opinion from an appropriate medical professional.  The claims file must be provided to and reviewed by the examiner.  The necessity of an in-person examination of the Veteran is left to the discretion of the examiner.  If the examiner requires an in-person examination of the Veteran in order to provide an opinion, schedule the Veteran for an appropriate examination. 

The examiner is asked to address the following questions, specifically considering the Veteran's complaint of scrotal pain and the detection of hydrocele by ultrasound in 2005:

a.  Did the Veteran's prostatitis clearly and unmistakably predate the Veteran's active service?

b.  If yes, was the Veteran's prostatitis clearly and unmistakably not aggravated by the Veteran's active service?

The term "aggravated" in this context refers to a permanent worsening of the underlying condition beyond the natural progress of the disease, as contrasted to temporary or intermittent flare-ups of symptomatology that resolve with a return to the baseline level of disability. 

Clear and unmistakable evidence is evidence that is obvious, manifest, and undebatable, which is a very high likelihood, much higher than a 50 percent probability. 

c.  If it is the examiner's opinion that there is no clear and unmistakable evidence that the Veteran's prostatitis preexisted service or was not aggravated by service, then the Veteran is presumed sound at service entrance, and the question becomes one of direct relation to service.  If this is the case, the examiner is asked to provide the following opinions:

i.  Is it at least as likely as not (50 percent or greater probability) that the Veteran's prostatitis had its onset during active service, or is otherwise related to active service?

ii.   Is it at least as likely as not (50 percent or greater probability) that the Veteran's prostatitis was (1) caused or (2) aggravated by a service-connected disability?
	
If the opinion is that active service or a service connected disability aggravated the Veteran's prostatitis, the examiner should specify, so far as possible, the degree of disability resulting from such aggravation. 

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

A thorough explanation must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to mere speculation, this should be expressly indicated with supporting rationale as to why an opinion cannot be provided without resorting to mere speculation. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


